Appeal by the defendant from a judgment of the Supreme Court, Queens County (Zelman, J.), rendered February 26, 1982, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s contention that the prosecutor’s remarks in summation warrant reversal of his conviction is without merit. The statements made by the prosecutor which the defendant contends denigrated the defense were made in response to comments uttered by the defendant’s attorney during his summation, and under the circumstances, were not prejudicial (see, People v Marks, 6 NY2d 67, 78, cert denied 362 US 912). The other remarks which the defendant challenges on appeal were not objected to at trial and therefore have not been preserved for appellate review.
In addition, we find no merit to the defendant’s contentions concerning the trial court’s ruling on his Sandoval motion (see, People v Sandoval, 34 NY2d 371). Weinstein, J. P., NiehofF, Lawrence and Eiber, JJ., concur.